290 S.W.3d 182 (2009)
Patrick M. MIDDAUGH, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69902.
Missouri Court of Appeals, Western District.
August 11, 2009.
S. Kate Webber, Kansas City, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before Division One: ALOK AHUJA, Presiding Judge, JAMES M. SMART and LISA WHITE HARDWICK, Judges.
Prior report: 230 S.W.3d 84.

ORDER

PER CURIAM.
Patrick Middaugh appeals from the denial of his Rule 29.15 motion for post-conviction relief. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the circuit court's judgment.
AFFIRMED. Rule 84.16(b).